Citation Nr: 0616689	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  97-33 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1. Entitlement to an effective date prior to May 8, 1995 for 
a grant of a 30 percent rating for a left eye disorder, 
classified as Chandler's syndrome, on a basis other than 
clear and unmistakable error in the September 1988 rating 
decision.

2. Entitlement to an effective date prior to May 8, 1995 for 
a grant of special monthly compensation on account of 
blindness of the left eye, on a basis other than clear and 
unmistakable error in the September 1988 rating decision.

3. Entitlement to an increased rating for a left eye 
disorder, currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The appellant had active military service from March 1964 to 
July 1982. There is a period of unverified military service 
from January 1957 to October 1959. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

A January 2000 Board decision denied the veteran's claims. 
After denial of a Motion for Reconsideration, the veteran 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court). In a November 2003 decision, the 
Court affirmed that part of the Board's January 2000 decision 
which found that a September 1988 rating decision granting a 
20 percent rating for Chandler's syndrome of the left eye, 
and implicitly denying SMC for blindness of one eye, was not 
clearly and unmistakably erroneous. The Court remanded the 
remaining claims to the extent as set out on the title page.


REMAND

In August 2004, the Board remanded the issues to the RO for 
further development consistent with the Court's Order. After 
additional development, the RO issued a supplemental 
statement of the case in February 2006 and notified the 
veteran that the case would be forwarded to the Board in 60 
days. 

The veteran then sent additional evidence and argument to the 
RO, received in March 2006. However, the case was returned to 
the Board shortly thereafter in April 2006, and does not 
reflect RO review of the additional evidence and argument 
submitted by the veteran. 

When pertinent evidence is received at the Board that has not 
been reviewed by the agency of original jurisdiction (AOJ), 
it must be referred to the agency for review unless the 
appellant or his representative has waived this procedural 
right in writing. 38 C.F.R. § 20.1304 (c) (2005). The veteran 
has NOT made such a waiver. 

Additionally, in a May 2006 Informal Hearing Presentation, 
the appellant's representative also specifically denied 
waiver of initial RO consideration of the veteran's 
submissions, requested remand of the appeal. 

Accordingly, to afford the veteran due process, the case is 
REMANDED for the following action:

1.  The RO should review the additional 
evidence received at the Board since the 
last RO review, and readjudicate the 
veteran's claims based on all pertinent 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative the requisite opportunity 
to respond. 

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  he appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



